209 F.2d 258
Marietta WASHINGTON, Appellant,v.UNITED STATES of America and Clara Washington, Appellees.
No. 11842.
United States Court of Appeals, Sixth Circuit.
December 18, 1953.

Appeal from the United States District Court for the Western District of Kentucky; Mac Swinford, Judge.
See also 14 F.R.D. 221.
Henry T. Merritt, Frank H. Dyer, Louisville, Ky., for appellant.
J. Leonard Walker, Charles F. Wood and Allen P. Dodd, Jr., Louisville, Ky., for appellees.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause has been heard and considered on the oral arguments and briefs of the parties and on the entire record in the case;


2
And it appearing that the district court held appellee Clara Washington, mother of the deceased, to be the direct beneficiary of her soldier son's $10,000 National Service Life Insurance Policy and his wife, appellant Marietta Washington, as having no interest therein;


3
And it appearing that the findings of fact of the district judge are supported by substantial evidence and are not clearly erroneous and that his conclusions of law are correctly drawn;


4
The judgment of the district court is ordered to be and is hereby affirmed.